DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota (2016/0186936) in view of Koulikov et al. (2005/0168826).

Regarding claim 1, Kiyota discloses: a holding member (12, 16) having a recess (open portion of first support members (12)) defined by one or more lateral surfaces and a bottom surface with a through-hole (13) opening at the bottom surface of the recess (Figs. 1 and 2, [0029]-[0031]); an optical member (14) disposed on the bottom surface of the recess, and including a light transmissive part configured to allow at least a portion of light that enters the through-hole of the holding member to pass through, the optical member having an upper surface and one or more lateral surfaces (Figs. 1 and 2, [0032]-[0033]);
Kiyota does not disclose: an elastic member consisting of an inorganic material, the elastic member having a wavelike shape in a plan view and disposed between the one or more lateral surfaces of the recess and the one or more lateral surfaces of the optical member so as to be in contact with the one or more lateral surfaces of the recess and the one or more lateral surfaces of the optical member to exert elastic force that secures the optical member to a predetermined location in the recess.
Koulikov et al. disclose: an elastic member (spring) consisting of an inorganic material, the elastic member having a wavelike shape in a plan view; the elastic member exerts an elastic force that secures the optical member to a predetermined location in the recess (Fig. 11a, [0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kiyota by disposing the elastic member between the one or more lateral surfaces of the recess and the one or more lateral surfaces of the optical member in order to secure the optical member to the recess.

Regarding claim 3, Kiyota as modified do not disclose: wherein the elastic member has a thickness in a range of 0.1 mm to 0.3 mm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an optical member holding device comprising an elastic member (spring) having a thickness value. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the thickness of the spring by routine experimentation.

Regarding claim 4, Kiyota as modified disclose: wherein the elastic member is fixed to the one or more lateral surfaces of the recess (spring is fixed to the lateral surface of the recess and exerts elastic force on the optical member) (see the rejection of claim 1).

Regarding claim 5, Kiyota as modified disclose: wherein the holding member (12, 16) consists of an inorganic material (Kiyota, [0059]).

Regarding claim 6, Kiyota as modified do not disclose: further comprising a pressing part fixed to the holding member so as to press the optical member downwards.
Koulikov et al. disclose: pressing part (1130) used to press a lens downwards (Fig. 11a, [0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kiyota as modified by adding a pressing part fixed to the holding member in order to adjust the position of the optical member vertically.

Regarding claim 7, Kiyota as modified do not disclose: wherein an opening diameter or opening width of the through-hole is less than or equal to 3.5 mm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an optical member holding device comprising a holding member having a through-hole opening, the opening having a diameter or width. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the through-hole opening width or diameter by routine experimentation.

Regarding claim 8, Kiyota as modified disclose: wherein the light-transmissive part includes a fluorescent material (Kiyota, [0033]).

Regarding claim 9, Kiyota as modified disclose: wherein the optical member includes a light-reflecting part (lateral surface of the first through-hole 13) (Kiyota, Fig. 2 [0032]).

Regarding claim 10, Kiyota as modified discloses: the optical member holding device according to claim 1; a base (24); a semiconductor laser element (21) disposed above the base (Kiyota, Figs. 1 and 2, [0026], [0033], [0074], [0075]); and a cover (28) disposed above the base, the cover including an upper surface with a through-hole opening (29) at the upper surface to allow light from the semiconductor laser element to pass through, wherein the optical member holding device is disposed above the cover such that light emitted from the semiconductor laser element passes through the through-hole of the cover and the through-hole of the holding member to enter the light-transmissive part (14) (Kiyota, Figs. 1 and 2, [0026], [0033]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyota (2016/0186936) in view of Koulikov et al. (2005/0168826) and Welsch et al. (5,048,046)

Regarding claim 2, Kiyota as modified do not disclose: wherein the elastic member is a single annular spring.
Welsch et al. disclose: annular spring (col 2, lines 27-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kiyota as modified by using an annular spring as the elastic member because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is an optical member secured to the recess using an annular spring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Demeritt et al. (5,418,700), Takahashi (2007/0071044), Nozaki (2014/0153276) and Sugiyama et al. (2015/0077972).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828